


EXHIBIT 10.1




May 5, 2015




Franklin Electric Co., Inc.
9255 Coverdale Road
Fort Wayne, Indiana 46809


Re: Amendment No. 6 to Second Amended and Restated Note Purchase and Private
Shelf Agreement and Waiver


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Note Purchase and
Private Shelf Agreement dated as of September 9, 2004 (as amended from time to
time prior to the date hereof, the “Note Agreement”), between Franklin Electric
Co., Inc., an Indiana corporation (the “Company”), and Prudential Investment
Management, Inc. and The Prudential Life Insurance Company (collectively,
“Prudential”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Note Agreement, as amended
hereby.


The Company has advised Prudential that an Event of Default exists under
paragraph 7A(v) of the Note Agreement as a result of certain of the Company’s
domestic Subsidiaries (namely, Franklin Control Systems, Inc., an Oregon
corporation, Pioneer Pump Holdings, Inc., a Delaware corporation, Pioneer Pump,
Inc., a Texas corporation, Franklin Electric Ventures, LLC, an Indiana limited
liability company, Franklin Electric International, Inc., a Delaware
corporation, Franklin Fueling Systems, Inc., an Indiana corporation, and
Intelligent Controls, Inc., a Maine corporation (collectively, the “Bank
Guarantors”)), granting guarantees to the lenders under the Second Amended and
Restated Credit Agreement, dated as of December 14, 2011, among the Company, as
U.S. Borrower, Franklin Electric B.V., as Dutch Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, Bank of America and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the Lender parties party thereto (the
“Credit Agreement”) in violation of paragraphs 6B(1) and 6B(2) of the Note
Agreement. In addition, the Company has advised Prudential that an Event of
Default exists under paragraph 7A(iii) with respect to (x) the defaults under
the Credit Agreement and the Bond Purchase and Loan Agreement (as defined below)
solely resulting from the violation of paragraphs 6B(1) and 6B(2) of the Note
Agreement, and (y) the default under the Bond Purchase and Loan Agreement (as
defined below) solely resulting from the violation of Section 5.1 (which
incorporates into such agreement paragraphs 6B(1) and 6B(2) (among others) of
the Note Agreement and which violations relate to such provisions) of the Bond
Purchase and Loan Agreement (such Events of Default, the “Existing Events of
Default”). The Company has requested that Prudential waive the Existing Events
of Default. As a condition to such waiver, Prudential has requested that the
Bank Guarantors become guarantors of the Company’s obligations under the Note
Agreement (in such capacity the “Subsidiary Guarantors”). For purposes of this
letter, “Bond Purchase and Loan Agreement” means that certain Bond Purchase and
Loan Agreement, dated December 31, 2012 among The Board of Commissioners of the
County of Allen, acting for and on behalf of Allen County, Indiana, a county and
political subdivision of the State of Indiana, the Company, and each of the
Bondholders referred to therein and from time to time a party thereto, under
which the Company has issued Project Bonds referred to therein in an aggregate
principal amount $25,000,000.


Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:


SECTION 1. Waiver of Existing Events of Default. Effective on the Effective
Date, Prudential waives the Existing Events of Default arising prior to the date
hereof. The foregoing waiver shall be limited precisely as written and shall
relate solely to the Note Agreement in the manner and to the extent described
herein, and nothing in this letter agreement shall be deemed to (a) constitute a
consent to or waiver of any Defaults or Events of Defaults existing under the
Note Agreement or the Notes (other than the Existing Events of Default) nor of
compliance by the Company or any Subsidiary with respect to or any modification
of any other term, provision or condition of the Note Agreement or the Notes, or
(b) prejudice any right or remedy that any holder of any Note may now have
(after giving effect to the foregoing wavier) or may have in the future under or
in connection with the Note Agreement or any Note.


SECTION 2. Amendments to Note Agreement.


2.1.    Amended Definition. Effective on the Effective Date, the following
definitions are amended and restated or inserted, as applicable, in paragraph 10
to read as follows:






--------------------------------------------------------------------------------




“‘Amendment No. 6’ shall mean that certain Amendment No. 6 to Second Amended and
Restated Note Purchase and Private Shelf Agreement and Waiver, dated May 5,
2015, among the Company, Prudential and the holders of the Notes.”


“‘Principal Credit Facilities’ or ‘Principal Credit Facility’ shall mean
collectively or individually, (i) the Second Amended and Restated Credit
Agreement, dated as of December 14, 2011, among the Company, as U.S. Borrower,
Franklin Electric B.V., as Dutch Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the Lender parties party thereto
(including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof, the ‘Bank Credit Facility’), (ii) the Bond
Purchase and Loan Agreement, dated December 31, 2012, among The Board of
Commissioners of the County of Allen, as ‘Issuer’, Franklin Electric Co., Inc.,
an Indiana corporation, as ‘Borrower’, and the Bondholders referred to therein
(including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof, the ‘Bond Facility’), and (iii) any other
private placement issuance of Indebtedness.”


“‘Priority Debt’ shall mean the sum of (i) Indebtedness of the Company which is
secured by a Lien under paragraph 6B(1)(viii) and (ii) Indebtedness of any
Subsidiary (other than a Subsidiary Guarantor) (including, but not limited to,
any Indebtedness of a Subsidiary which consists of a Guarantee of Indebtedness
of the Company), excluding however Indebtedness of Subsidiaries owing to the
Company or any other Subsidiary.”


2.2.    Amendment to Paragraph 6B(1)(viii). Paragraph 6B(1)(viii) of the Note
Agreement is amended and restated in its entirety to read as follows:


“(viii)    Liens not otherwise permitted by the foregoing clauses provided that
Priority Debt at no time exceeds twenty percent (20%) of Consolidated Net Worth
(notwithstanding the foregoing, the basket in this subclause (viii) shall not be
used to provide credit enhancements (in any form, including Liens and
Guarantees) to the lender(s) under the Company’s Principal Credit Facilities).”


2.3.    Amendment to Paragraph 6B(2)(ii). Paragraph 6B(2)(ii) of the Note
Agreement is amended and restated in its entirety to read as follows:


“(ii)    other Indebtedness of the Company or Subsidiaries, so long as Priority
Debt at no time exceeds twenty percent (20%) of Consolidated Net Worth
(notwithstanding the foregoing, the basket in this subclause (ii) shall not be
used to provide credit enhancements (in any form, including Liens and
Guarantees) to the lender(s) under the Company’s primary bank facility);
provided that so long as the Company complies with paragraph 5H and would be in
compliance with paragraphs 6B(9) and 6B(10) hereof (calculated as of the date
of, and after giving effect to, the incurrence of such Indebtedness), Material
Subsidiaries (as defined in the Bank Credit Facility) may enter into additional
Guarantees of Indebtedness of the Company under any Principal Credit Facility on
terms and conditions no more restrictive on the Company and the Subsidiaries
taken as a whole than the terms and conditions of the Subsidiary Guaranties
provided to the holders of the Notes hereunder, in each case solely to the
extent such Guarantees shall be unsecured and either junior in right of payment
to the Notes and other obligations hereunder or pari passu to the Notes and
other obligations hereunder, provided that the Company shall promptly provide
Prudential and the holders of the Notes with a copy of any documentation
evidencing such Guarantees and any modification to such Guarantees.


2.4.    Amendment to Paragraph 5. Paragraph 5 of the Note Agreement is amended
by inserting new paragraphs 5H and 5I at the end thereof to read as follows:


“5H. Subsidiary Guarantors.


If any Subsidiary becomes a borrower, co-borrower, guarantor, obligor or
co-obligor under any Principal Credit Facility, such Subsidiary shall
concurrently therewith provide a guarantee agreement substantially in the form
of Exhibit A to Amendment No. 6 (a ‘Subsidiary Guaranty’) or a joinder thereto.
Each such Subsidiary Guaranty or joinder thereto shall be accompanied by a
certificate of the Secretary or Assistant Secretary of such Subsidiary
certifying its charter and bylaws (or comparable governing documents),
resolutions of the board of directors (or comparable governing body) of such
Subsidiary authorizing the execution and delivery of such Subsidiary Guaranty or
joinder and incumbency and specimen signatures of the officers of such
Subsidiary executing such documents, and by such other certificates, documents
and legal opinions in connection therewith




--------------------------------------------------------------------------------




as may be reasonably requested by the Required Holders, each in form and
substance reasonably satisfactory to the Required Holders.


5I. Post Amendment No. 6 Covenants. Within 10 days of the date of Amendment No.
6, the Company shall deliver executed opinions of its local counsel with respect
to the Subsidiary Guarantees delivered in connection with Amendment No. 6
covering matters with respect to the laws of Maine, Oregon and Texas, each in
form and substance reasonably satisfactory to the Required Holders.”


SECTION 3. Conditions Precedent. The waiver in Section 1 and the amendment in
Section 2 of this letter shall become effective as of the date (the “Effective
Date”) upon which each of the following conditions is satisfied:


3.1     Documents. Prudential shall have received original counterparts or, if
satisfactory to Prudential, certified or other copies of this letter and the
Subsidiary Guaranty Agreement (in the form of Exhibit A hereto), duly executed
by the Company, in the case of this letter, and the Subsidiary Guarantors, in
the case of the Subsidiary Guaranty Agreement delivered by the party or parties
thereto, in form and substance satisfactory to Prudential, dated the date hereof
unless otherwise indicated, and on such date in full force and effect. Each such
Subsidiary Guaranty shall be accompanied by a certificate of the Secretary or
Assistant Secretary of such Subsidiary Guarantor certifying its charter and
bylaws (or comparable governing documents), resolutions of the board of
directors (or comparable governing body) of such Subsidiary Guarantor
authorizing the execution and delivery of such Subsidiary Guaranty Agreement and
incumbency and specimen signatures of the officers of such Subsidiary Guarantor
executing such documents, and by such other certificates, documents and legal
opinions in connection therewith as may be reasonably requested by Prudential,
each in form and substance reasonably satisfactory to Prudential.


3.2    Amendment to Credit Agreement. Prudential shall have received a copy of
the fully executed amendment to the Credit Agreement, which amendment shall be
in full force and effect, and in form and substance reasonably satisfactory to
Prudential.


3.3    Amendment to Bond Purchase and Loan Agreement. Prudential shall have
received a copy of the fully executed amendment to the Bond Purchase and Loan
Agreement, which amendment shall be in full force and effect.


3.4.     Fees and Expenses. The Company shall have paid the fees and expenses of
special counsel to the holders of the Notes that have been presented to the
Company as of the Effective Date.


3.5     Representations and Warranties. The representations and warranties of
the Company in Section 4 hereof shall be true and correct on the Effective Date.


3.6     Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to Prudential and its
counsel, and Prudential shall have received all such counterpart originals or
certified or other copies of such documents as it may reasonably request.


SECTION 4. Representations and Warranties. To induce Prudential to execute and
deliver this letter, the Company hereby represents, warrants and covenants that
(1) the execution and delivery of this letter has been duly authorized by all
necessary corporate action on behalf of the Company and this letter has been
executed and delivered by a duly authorized officer of the Company, and all
necessary or required consents to this letter have been obtained and are in full
force and effect, (2) the representations and warranties contained in paragraph
8 of the Note Agreement are true on and as of the Effective Date, and (3) there
shall not exist on the Effective Date any Event of Default or Default (other
than the Existing Events of Default).


SECTION 5. Reference to and Effect on Note Agreement. Upon the effectiveness of
the amendments and waiver in this letter, each reference to the Note Agreement
in any other document, instrument or agreement shall mean and be a reference to
the Note Agreement, as modified by this letter. Except as specifically set forth
in Sections 1 and 2 of this letter, the Note Agreement shall remain in full
force and effect and each is hereby ratified and confirmed in all respects.
Except as specifically set forth in Sections 1,2 and 3 of this letter, the
execution, delivery and effectiveness of this letter shall not (a) amend the
Note Agreement or any Note, (b) operate as a waiver of any right, power or
remedy of the holder of any Note, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Note Agreement or any Note at any time.
The Company acknowledges and agrees that no holder of any Notes is under any
duty or obligation of any kind or nature whatsoever to grant the Company any
additional waivers or consents of any type, whether or not under similar
circumstances, and no course of dealing or course of performance shall be deemed
to have occurred as a result of the wavier and consent herein.






--------------------------------------------------------------------------------




SECTION 6. Expenses. The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential, all reasonable out-of-pocket costs
and expenses, including attorneys’ fees and expenses, incurred by Prudential in
connection with this letter agreement or the transactions contemplated hereby,
in enforcing any rights under this letter, or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this letter or the transactions contemplated hereby. The obligations of the
Company under this Section 6 shall survive transfer by Prudential of any Note
and payment of any Note.


SECTION 7. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES OR IN CONNECTION WITH ANY CLAIMS
OR DISPUTES ARISING OUT OF OR RELATING TO THIS LETTER (WHETHER SOUNDING IN
CONTRACT OR TORT) SHALL BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT
TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO
BE GOVERNED BY, THE LAWS OF ANY OTHER JURISDICTION).


SECTION 8. Counterparts; Facsimile Signature Pages; Section Titles. This letter
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this letter by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this letter. The section titles contained in this letter are and shall be
without substance, meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.


[signature page follows]


        








































































--------------------------------------------------------------------------------




Very truly yours,




PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By:    _______________________________    
Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:    __________________________
Vice President
MUTUAL OF OMAHA INSURANCE COMPANY
UNITED OF OMAHA LIFE INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as General Partner)
By:    __________________________
Vice President








































--------------------------------------------------------------------------------




Agreed and accepted:


FRANKLIN ELECTRIC, CO., INC.


By:        
Name:    
Title:    


















































--------------------------------------------------------------------------------




EXHIBIT A
SUBSIDIARY GUARANTY AGREEMENT
This Subsidiary Guaranty Agreement, dated as of ____, ____ (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 13.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”
Preliminary Statements:
I.    Franklin Electric Co., Inc., an Indiana corporation (the “Company”),
entered into a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of September 9, 2004 (as amended, modified, supplemented or
restated from time to time, the “Shelf Agreement”), with Prudential Investment
Management, Inc. and each other Prudential Affiliate which becomes bound by the
Shelf Agreement as provided therein (each, a “Purchaser” and collectively, the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Shelf Agreement unless otherwise defined herein.
II.    Pursuant to the Shelf Agreement, the Company has issued $110,000,000 of
Series B-1 Notes due April 30, 2019 and $40,000,000 of Series B-2 Notes due
April 30, 2019 (collectively, the “Series B Notes”) and proposes to issue and
sell additional senior notes (the “Shelf Notes”). The Series B Notes outstanding
and any Shelf Notes that may from time to time be issued pursuant to the Shelf
Agreement (including any notes issued in substitution for any of the Notes) are
herein collectively called the “Notes” and individually a “Note”.
III.    It is a condition to the effectiveness of that certain Amendment No. 6
to Second Amended and Restated Note Purchase and Private Shelf Agreement and
Waiver, dated May 5, 2015, among the Company, Prudential and the holders of the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.
IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Shelf Agreement. The board of
directors (or an authorized committee thereof), general partner or board of
managers, as applicable, of each Guarantor has determined that the incurrence of
such obligations is in the best interests of such Guarantor.
Now Therefore, in order to induce, and in consideration of, the execution of
Amendment No. 6 and the receipt of the benefits set forth in Amendment No. 6 and
the Shelf Agreement, each Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:
Section 1.    Guaranty.
Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Yield Maintenance Amount, if any, and
interest on (including, without limitation, interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) any other sums which may become due under the terms and
provisions of the Notes, the Shelf Agreement or any other instrument referred to
therein, (all such obligations described in clauses (a) and (b) above are herein
called the “Guaranteed Obligations”). The guaranty in the preceding sentence is
an absolute, present and continuing guaranty of payment and not of
collectability and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes (including, without
limitation, any other Guarantor hereunder) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, each Guarantor agrees to pay the same when
due to the holders entitled thereto, without demand, presentment, protest or
notice of any kind, in lawful money of the United States of America, pursuant to
the requirements for payment specified in the Notes and the Shelf Agreement.
Each default in payment of any of the Guaranteed Obligations shall give rise to
a separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. Each Guarantor agrees that the Notes issued in
connection with the Shelf Agreement may (but need not) make reference to this
Guaranty Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the




--------------------------------------------------------------------------------




occurrence of any default under, this Guaranty Agreement, the Notes, the Shelf
Agreement or any other instrument referred to therein, together with all
expenses resulting from the compromise or defense of any claims or liabilities
arising as a result of any such breach or default, (y) any legal action
commenced to challenge the validity or enforceability of this Guaranty
Agreement, the Notes, the Shelf Agreement or any other instrument referred to
therein and (z) enforcing or defending (or determining whether or how to enforce
or defend) the provisions of this Guaranty Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Shelf Agreement.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.
Section 2.    Obligations Absolute.


The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Shelf Agreement or any other instrument referred to therein,
shall not be subject to any counterclaim, setoff, deduction or defense based
upon any claim such Guarantor may have against the Company or any holder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not such Guarantor shall have any knowledge or
notice thereof), including, without limitation: (a) any amendment to,
modification of, supplement to or restatement of the Notes, the Shelf Agreement
or any other instrument referred to therein (it being agreed that the
obligations of each Guarantor hereunder shall apply to the Notes, the Shelf
Agreement or any such other instrument as so amended, modified, supplemented or
restated) or any assignment or transfer of any thereof or of any interest
therein, or any furnishing, acceptance or release of any security for the Notes
or the addition, substitution or release of any other Guarantor or any other
entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Shelf Agreement or any
other instrument referred to therein; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Company into or with
any other Person or any sale, lease or transfer of any or all of the assets of
any Guarantor or of the Company to any Person; (e) any failure on the part of
the Company for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.
Section 3.    Waiver.


Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Shelf Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Shelf Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or




--------------------------------------------------------------------------------




thing which might in any manner or to any extent vary the risk of such Guarantor
or otherwise operate as a discharge of such Guarantor or in any manner lessen
the obligations of such Guarantor hereunder.
Section 4.    Obligations Unimpaired.


Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the
Shelf Agreement or any other instrument referred to therein; (b) to change any
of the representations, covenants, events of default or any other terms or
conditions of or pertaining to the Notes, the Shelf Agreement or any other
instrument referred to therein, including, without limitation, decreases or
increases in amounts of principal, rates of interest, the Yield Maintenance
Amount or any other obligation; (c) to take and hold security for the payment of
the Notes, the Shelf Agreement or any other instrument referred to therein, for
the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder.
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other Guarantor or any other Person or to
pursue any other remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Shelf Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
Section 5.    Subrogation and Subordination.
(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.
(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.
(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Shelf Agreement and
that its agreements set forth in this Guaranty Agreement (including this Section
5) are knowingly made in contemplation of such benefits.
(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a)




--------------------------------------------------------------------------------




and 5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Guarantor to which such contribution is owed. Notwithstanding
the foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Shelf Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.
Section 6.    Reinstatement of Guaranty. This Guaranty Agreement shall continue
to be effective, or be reinstated, as the case may be, if and to the extent at
any time payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by a holder upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any other guarantors, or upon or
as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Company or any other guarantors
or any part of its or their property, or otherwise, all as though such payments
had not been made.


Section 7.    Rank of Guaranty. Each Guarantor will ensure that its payment
obligations under this Guaranty Agreement will at all times rank at least pari
passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of such Guarantor now or hereafter existing.


Section 8.    Representations and Warranties of Each Guarantor. Each Guarantor
represents and warrants to each holder as follows:


Section 8.1.    Organization; Power and Authority. Such Guarantor is validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited liability
company or limited partnership and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, operations or condition (financial or
otherwise) of the Guarantor and its subsidiaries taken as a whole. Such
Guarantor has the corporate, limited liability company or partnership power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty Agreement and to perform the provisions
hereof.


Section 8.2.    Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary corporate, limited liability company or partnership
action on the part of such Guarantor, and this Guaranty Agreement constitutes a
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


Section 8.3.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which such Guarantor or any of its Subsidiaries is
bound or by which such Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Guarantor or any of its Subsidiaries.


Section 8.4.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.


Section 8.5.    Information Regarding the Company. Such Guarantor now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. Such Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to (a)
the due execution, validity, effectiveness or enforceability of any instrument,
document or agreement evidencing or relating to any of the Guaranteed
Obligations or any loan or other financial accommodation made or granted to the
Company, (b) the validity,




--------------------------------------------------------------------------------




genuineness, enforceability, existence, value or sufficiency of any property (if
any) securing any of the Shelf Notes or the creation, perfection or priority of
any lien or security interest (if any) or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.


Section 8.6.    Solvency. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.


Section 9.    Term of Guaranty Agreement. This Guaranty Agreement and all
guarantees, covenants and agreements of the Guarantors contained herein shall
continue in full force and effect and shall not be discharged until such time as
the Issuance Period shall have terminated and all of the Guaranteed Obligations
and all other obligations hereunder shall be indefeasibly paid in full in cash
and shall be subject to reinstatement pursuant to Section 6.


Section 10.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein shall survive the execution and
delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.


Section 11.    Amendment and Waiver.


Section 11.1.    Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver (a)
of any of the first three paragraphs of Section 1 or any of the provisions of
Section 2, 3, 4, 5, 6, 7, 9, or 11 hereof, or any defined term (as it is used
therein), or (b) which results in the limitation of the liability of any
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) will be effective as to any holder unless
consented to by such holder in writing.


Section 11.2.    Solicitation of Holders of Notes.


(a)    Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
11.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
Section 11.3.    Binding Effect. Any amendment or waiver consented to as
provided in this Section 11 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
Section 11.4.    Notes Held By Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.


Section 12.    Notices. All notices and communications provided for hereunder
shall be in writing and sent (a) by




--------------------------------------------------------------------------------




telecopy if the sender on the same day sends a confirming copy of such notice by
a recognized overnight delivery service (charges prepaid), or (b) by registered
or certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:
(a)    if to any Guarantor, to the address of the Company specified in the Shelf
Agreement, or such other address as such Guarantor shall have specified to the
holders in writing, or
(b)    if to any holder, to such holder at the address specified for such
communications as specified by such Purchaser in its Confirmation of Acceptance,
or such other address as such holder shall have specified to the Guarantors in
writing.
Notice under this Section 12 will be deemed given only when actually received.




Section 13.    Miscellaneous.


Section 13.1.    Successors and Assigns; Joinder. All covenants and other
agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not. It is agreed and understood that any Person may
become a Guarantor hereunder by executing a Guarantor Supplement substantially
in the form of Exhibit A attached hereto and delivering the same to the Holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.


Section 13.2.    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.


Section 13.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.


The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.


Section 13.4.    Further Assurances. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.


Section 13.5.    Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of Illinois, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.


Section 13.6.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any Illinois State or federal court sitting in the Northern District of
Illinois, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in Section
13.6(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 12 or at such other address of which
such holder shall then have been notified pursuant to Section 12. Each Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest




--------------------------------------------------------------------------------




extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(c)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(d)    THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.
Section 13.7.    Payment Currency. Paragraph 11O of the Shelf Agreement is
hereby incorporated by reference, mutatis mutandis.


Section 13.8.    Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.


[SIGNATURE PAGE FOLLOWS]




In Witness Whereof, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.




--------------------------------------------------------------------------------




Franklin Control Systems, Inc.




By:_______________________________
Name:
Title:
Pioneer Pump Holdings, Inc.




By:_______________________________
Name:
Title:




Franklin Electric Ventures LLC


By: Franklin Electric Co., Inc.
Its: Sole Member and Manager




By:_______________________________
Name:
Title:




Pioneer Pump, Inc.




By:_______________________________
Name:
Title:




Franklin Electric International, Inc.




By:_______________________________
Name:
Title:




Franklin Fueling Systems, Inc.




By:_______________________________
Name:
Title:




Intelligent Controls, Inc.




By:_______________________________
Name:
Title:



































--------------------------------------------------------------------------------




EXHIBIT A
Guarantor Supplement
THIS GUARANTOR SUPPLEMENT (this “Guarantor Supplement”), dated as of
[_______________, 20__] is made by [_______________], a [_______________](the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Shelf Agreement described below.
Preliminary Statements:
I.    Pursuant to the Second Amended and Restated Note Purchase and Private
Shelf Agreement dated as of September 9, 2004 (as amended, modified,
supplemented or restated from time to time, the “Shelf Agreement”), by and among
Franklin Electric Co. Inc., an Indiana corporation (the “Company”), Prudential
Investment Management, Inc., and each other Prudential Affiliate which has
become or shall become bound by the Shelf Agreement as provided therein (each, a
“Purchaser” and collectively, the “Purchasers”), the Company have issued and
sold $____________- aggregate principal amount of their ___% Senior Notes,
Series __, due ______ __, 20__, [of which $_________ aggregate principal amount
remain outstanding,] [describe any issued and outstanding Shelf Notes]
([collectively,] the “Outstanding Notes”). The Outstanding Notes and any other
Notes that may from time to time be issued pursuant to the Shelf Agreement
(including any notes issued in substitution for any of the Notes) are herein
collectively called the “Notes” and individually a “Note”.
II.    The Company is required pursuant to the Shelf Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of ___, ____, executed by ____________________ (together with each entity that
from time to time has become or shall become a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).
III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’ compliance with the terms and
conditions of the Shelf Agreement and the Notes issued thereunder.
IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Shelf Agreement.
Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Shelf Agreement and to enable the Company to comply with
the terms of the Shelf Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:
The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 8 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 13.6 of the
Guaranty Agreement.
Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.
In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.




--------------------------------------------------------------------------------




[Name of Guarantor]




By:


Name:


Title:


Notice Address for such Guarantor




